TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-16-00605-CR



                                    Phillip Beaty, Appellant

                                                v.

                                 The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
       NO. D-1-DC-15-302682, HONORABLE KAREN SAGE, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Phillip Beaty has filed a motion to dismiss this appeal. The motion is

signed by Beaty and by his counsel in compliance with Rule 42.2(a) of the Texas Rules of Appellate

Procedure. See Tex. R. App. P. 42.2(a). We grant the motion and dismiss the appeal.



                                             __________________________________________

                                             Scott K. Field, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Appellant’s Motion

Filed: October 7, 2016

Do Not Publish